DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 03/30/2021.
Claims 1-20 are pending.

The IDS filed on 11/08/2019 contains a typographical error. The listed reference 69526892 should be 6952689 instead. The examiner has reviewed the reference 6952689.

Response to Arguments
Applicant’s arguments filed on 03/30/2021 have been fully considered and are persuasive. 
Claims 1-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Lillywhite et al. (US PGPUB 2013/0266214) disclose a method for training an image processing neural network to increase image classification accuracy, including to provide a training set of images labeled with two or more classifications, providing an image processing toolbox with image transforms that can be applied to the training set, generating a random set of feature extraction pipelines, where each feature extraction pipeline includes a sequence of image transforms randomly selected from the 

Sawney et al. (US PGPUB 2016/0004936) disclose a method to analyze computer vision or learning tasks requested by computer applications, to select computer vision or learning algorithms to execute the requested tasks based on one or more performance capabilities of the computer vision or learning algorithms, perform the computer vision or learning tasks for the computer applications using the selected algorithms, include comparing the results of the evaluating of the algorithm and performance capabilities of the candidate algorithms and select one or more of the algorithms to perform a task on the content.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667.  The examiner can normally be reached on 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/HANG PAN/Primary Examiner, Art Unit 2193